Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election of Group I (claims 37-44 drawn to a composition comprising an isolated monoclonal antibody, wherein the antibody comprises: a) the heavy chain CDR1 sequence of SEQ ID NO: 19; b) the heavy chain CDR2 sequence of SEQ ID NO:20; c) the heavy chain CDR3 sequence of SEQ ID NO:21; d) the light chain CDR1 sequence of SEQ ID NO:22; e) the light chain CDR2 sequence of SEQ ID NO:23; and f) the light chain CDR3 sequence of SEQ ID NO:24) in the reply filed on 11/12/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
	
3.	Claims 37-44 are under consideration by the Examiner.
Claims 45-48 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.
Claims 1-36 have been canceled. 

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 11/15/2021 is in compliance with the provisions of 37 CFR 1.97 and has been considered by the examiner.


5.	An Examiner's Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R. § 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.
	Authorization for this Examiner's Amendment was given in a telephone interview with Natalie Fonville on 12/10/2021.

6.	The application has been amended as follows:

IN THE CLAIMS:

Please cancel claims 45-48 without prejudice.

7.	Claims 37-44 are allowable. 

8.	The following is an Examiner's Statement of Reasons for Allowance: 
	None of the prior art of record describe or suggest a composition comprising an isolated monoclonal antibody, wherein the antibody comprises: a) the heavy chain CDR1 sequence of 
The antibody recited in the claims is free of the prior art by virtue of its amino acid sequence.  Furthermore, the claimed invention meets the requirements of 35 U.S.C. § 101 and 35 U.S.C. § 112 in that it is a useful tool for the detection of renalase, and for diagnosis and treatment of diseases and disorders including renal disease, cardiovascular disease, and cancer.

9.	Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Advisory Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prema Mertz whose telephone number is (571) 272-0876. The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on (571) 272-0857.  Official papers filed by fax should be directed to (571) 273-8300.  Faxed draft or informal communications with the examiner should be directed to (571) 273-0876.  Information regarding the status of an application may be obtained from the Patent application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or 


					/PREMA M MERTZ/                                                            Primary Examiner, Art Unit 1646